Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-12 are pending and under consideration.
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.
3. 	The information disclosure statement filed 3/19/21 has been considered as to the merits before First Action.
Priority
4. 	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: Section 001 of the specification should be updated to indicate that U.S. Patent Application No. 15/180,468 filed, June 13,2016 is now abandoned. Appropriate correction is required.


Claim Objections
5. 	Claim 1 is objected to because of the following informalities: Claim 1 utilizes acronyms “ELISA and KD” without first defining what it represents in the independent claims. While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. For example KD is dissociation constant as defined by the specification section 0009.  Appropriate correction is required.
6.	Claims 4-7 and 11-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall not serve as a basis for any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims 4-7 and 11-12 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	A.	Claim 1 is vague and indefinite because it is not clear if Applicant intends to claim a method of some other ambiguous application of the bivalent, bispecific antibody. As recited the claim is directed to the “Use of” which does not clearly set forth limiting parameters for the invention. Additionally the claim appears to only require a single step of immobilizing the first antigen as a capture reagent on a solid support. The metes and bounds of the claim cannot be determined. It is suggested that the “use of the” language is omitted and the claims are written in a concise method claim format. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-3 are “use claims”. As such the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are not a proper method. It is suggested that the claims are re-written to include method steps in order to obviate the rejection. 
Please note: Claims 1-3 have been interpreted to be method claims for the following rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-ANG2/VEGF bivalent bispecific antibody, does not reasonably provide enablement for any and all bivalent, bispecific antibodies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 1-3 and 8-10 are drawn to methods for reducing interferences from functional multimeric forms of a bivalent, bispecific antibody in the determination of the biological activity of the bivalent, bispecific antibody. However the only example of an operable method as claimed is demonstrated with an anti-ANG2/VEGF bivalent, bispecific antibody (See examples in the specification). Therefore the claimed method is enabled for an anti-ANG2/VEGF bivalent bispecific antibody but not any and all bivalent bispecific antibody structure; further having utility in a method of reducing interference.
The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore the full breadth of the claims, reading on any and all "bivalent, bispecific antibody” are not commensurate in scope with the claimed method. 

The following rejection is made in consideration of the recent U.S. Court of Appeals for the Federal Circuit decision in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017):
10.	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are directed to a method employing a bivalent, bispecific antibody and antigens specific thereto. However, the disclosure does not appear to teach antibodies that have been characterized (known binding sites -sequences) or deposited.
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. 
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.
MPEP 2163 provides the “Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement)”. More particularly, MPEP Section 3(ii) states that: 
For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In this case, the specification lacks complete deposit information for the deposit of hybridoma cell lines and antibodies in accordance with 37 CFR1.801-1.809. While the specification provides enough information for one ordinary skill in the art to produce hybridoma cell lines and antibodies the reproduction of identical cell lines and antibodies is an extremely unpredictable event. 
Because it does not appear that the antibodies and their corresponding hybridoma cell lines, are known and publicly available or can be reproducibly isolated from nature without undue experimentation, a suitable deposit of the hybridoma cell lines and antibodies for patent purposes is required. It is not clear from the disclosure that the bivalent bispecific antibodies are commercially available. 
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR § § 1.801-1.809, assurances regarding availability and permanency of deposits are required. 
Such assurance may be in the form of an affidavit or declaration by applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grantof a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
Amendment of the specification to recite the current practice requiring that a statement concerning all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this Application and that the deposit will be replaced if viable samples cannot be dispensed by the depository made in the instant Application. 
Without such a statement, it would be impossible for the skilled artisan to practice the invention of claims 1-3 and 8-10 because the specific deposits cannot be placed into the hands of the artisan because other clones made from the source material have no predictable reasonable expectation of success of being identical to the single clone deposited. 
Furthermore, unless the deposit was made at or before the time of filing, a declaration filed under 37 C.F.R. 1.132 is necessary to construct a chain of custody. 

The declaration, executed by a person in a position to know should identify the deposited hybridomas and antibodies by its depository accession number, establishes that the deposited hybridomas and antibodies are the same as that described in the specification, and establish that the deposited hybridomas and antibodies were in applicants’ possession at the time of filing. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 27 USPQ 90 (CAFC1985) and 37 CRF §§ 1.801-1.809 for further information concerning deposit practice. 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117).  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).  
Without a deposit and removal of public restrictions, the skilled artisan cannot envision the detailed structure of the claimed antibody compositions, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of production and or isolation. 
An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  
The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. 
Therefore the full breadth of the claims, reading on the claimed "bivalent, bispecific antibody and its binding antigens does not meet the written description provision of 35 USC 112, first paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1, 2, 3, 8, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baehner et al (U.S. Patent #8,268,314).
	Baehner et al. disclose bispecific antibodies against human VEGF and human ANG-2. See abstract and column 7 lines 15-20. The bispecific antibody has a ratio of binding affinities KD (antigen-binding site for VEGF)/KD (antigen-binding site for ANG2) is 1.0-10.0. Reading on instances were VEGF is larger than ANG (Applicants KD value interaction with the first antigen is smaller than the second antigen). See column 16 line 61 through column 17 line 5. 


The bivalent bispecific antibody binding or bioactivity is measured by plasmon resonance assay and/or ELISA. See Column 21 line 62 – column 63 line 15 and example 2. Baehner et al. disclose immobilization onto a chip surface in figure 6B. 

12.	For reasons aforementioned, no claims are allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook, whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
9/27/22


/LISA V COOK/Primary Examiner, Art Unit 1642